 

Cease 2X GuslBeSSaQBD DeecHrennid Filed 64/24/28 Bage 3 ef 4

U.S. Department of Justice

  

 

United States Attorney
Southern District of New York

 

86 Chambers Street
New York, New York 10007

April 24, 2020

 

 

 

VIA ECE | Some
Honorable George B. Daniels
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007 Dated:

    

Panis US.D.I
27 op

<0

Re: — Pacheco Benavente v. Decker, et al., 20 Civ. 2968 (GBD)
Dear Judge Daniels:

I write respectfully on behalf of Respondents in the above-referenced immigration habeas
matter to request permission to file under seal certain documents. Those documents-——
Respondents’ memorandum in opposition to Petitioner’s motion for a temporary restraining
order, and supporting declarations and their exhibits—contain sensitive information about
Petitioner when he was a minor, including medical information. Petitioner consents to this
request to seal.

I thank the Court for its consideration of this request.
Respectfully,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

/s/ Jeffrey Oestericher
JEFFREY OESTERICHER
Assistant United States Attorney
86 Chambers Street, 3rd floor
New York, NY 10007
Tel: (212) 637-2663
Fax: (212) 637-2686

Counsel for Respondents

cc (via ECF): Counsel for Petitioner

 
